Name: Council Regulation (EEC) No 2612/79 of 23 November 1979 amending Regulation (EEC) No 2051/74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  Europe;  international trade;  coal and mining industries
 Date Published: nan

 28 . 11 . 79 Official Journal of the European Communities No L 301 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2612/79 of 23 November 1979 amending Regulation (EEC) No 2051 /74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands 1 . Article 1 shall be replaced by the following : 'Article 1 For products falling within Chapters 25 to 99 of the Common Customs Tariff originating in and coming from the Faroe Islands the customs duties on imports and charges having equivalent effects shall be abolished .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the tariff arrangement in respect of the import of industrial products from the Faroe Islands, provided for in Regulation (EEC) No 2051 /74 ('), as amended by Regulation (EEC) No 1 048/76 (2 ), does not result in the application of a uniform customs tariff by the Community ; Whereas this situation should be remedied, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2051 /74 shall be amended as follows : 2 . Article 3 shall be deleted, and Articles 4, 5 and 6 shall become Articles 3 , 4 and 5 . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1979 . For the Council The President R. Mac SHARRY ( ») OJ No L 212, 2 . 8 . 1974, p . 33 . (2 ) OJ No L 120, 7 . 5 . 1976, p . 1 .